 

Exhibit 10.17




EXCLUSIVE LICENSE AGREEMENT




THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) by and between Accelerating
Combination Therapies, LLC, a limited liability company under of the state of
Maryland, having its principal place of business at 1550 Orleans St., Baltimore,
Maryland  21287 ("ACL"), and Accurexa, Inc., a corporation organized and
existing under the laws of the State of Delaware, with principal offices located
at 113 Barksdale, Newark, DE 19711, United States of America ("LICENSEE"), is
effective as of August 11, 2015 (“Effective Date”).




ARTICLE 1 – BACKGROUND




1.1

ACL are the owner of certain ACL’s Intellectual Property (“IP) Rights (as
defined below) and have the right to grant licenses under said IP Rights.




1.2

LICENSEE desires to obtain rights under the IP Rights to develop and
commercialize certain of the inventions disclosed and claimed therein.  




1.3

LICENSEE has represented to ACL, in order to induce ACL to enter into this
Agreement, that it shall act diligently to develop and commercialize the
Licensed Products and Licensed Processes (as defined below).




1.4

LICENSEE recognizes the contribution of ACL to the development of the inventions
disclosed and claimed in the Patent Rights and is willing to pay compensation to
ACL as set forth in this Agreement.




1.5

ACL are willing to grant a license to LICENSEE, subject to the terms and
conditions of this Agreement.




1.6

In consideration of the premises and the mutual covenants contained in this
Agreement, ACL and LICENSEE (hereinafter the “Parties” or singularly a “Party”)
agree to the terms of this Agreement.







Page 1 of 19




--------------------------------------------------------------------------------

ARTICLE 2 – DEFINITIONS




For the purposes of this Agreement, the following words and phrases shall have
the following meaning:  




2.1

“Affiliate” shall mean any entity or person that directly or indirectly
controls, is controlled by, or is under common control with LICENSEE.  For
purposes of this definition, “control” means possession of the power to direct
the management of such entity or person, whether through ownership of more than
fifty percent (50%) of voting securities, by contract, or otherwise.




2.2

“Confidential Information” is defined in Section 15.1.




2.3

“Effective Date” is defined in the introductory paragraph of this Agreement.




2.4

"First Commercial Sale" shall mean the initial transfer by or on behalf of
LICENSEE or its Sublicensees of Licensed Products or the initial practice of a
Licensed Process by or on behalf of LICENSEE or its Sublicensees in exchange for
cash or some equivalent to which value can be assigned for the purpose of
determining Net Sales.




2.5.

“ACL’s know-how” means all information (other than Patent Rights) that is (a)
controlled by and/or in the possession of ACL as of the Effective Date or during
the term and (b) is reasonably required or useful for LICENSEE to develop,
manufacture or commercialize the Licensed Product or practice the licensed
process.




2.6.

“ACL’s Intellectual Property (IP)” means Patent Rights (as defined below) and
ACL’s Know-how.




2.7

“License” refers to the license granted under Article 3.1.

 

2.8

“Licensed Field” shall mean all fields of use of all applications within the
Patent Rights, without limitation.

 

2.9

“Licensed Process” shall mean any process, method, procedure, or service
necessary for research, development, manufacture, or commercialization activity,
the practice of which falls




Page 2 of 19




--------------------------------------------------------------------------------

within the limitations of an issued, unexpired claim of the Patent Rights or
utilizes the ACL’s Know-how.




2.10

"Licensed Product" shall mean any product or part thereof which:




(a)

is covered in whole or in part by an issued, unexpired claim of the Patent
Rights or is made or used with the ACL’s Know-how in the country in which any
such product or part thereof is made, used, or sold; or




(b)

is manufactured by using a process or is employed to practice a process which is
covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Patent Rights in the country in which any Licensed Process is
used or in which such product or part thereof is used or sold.




2.11

"LICENSEE" is understood to include all of its Affiliates.  




2.12

“Net Sales” shall mean:




(a)

gross invoice price from the sale, lease, or other transfer or disposition of
the Licensed Products or Licensed Processes to third parties, or from services
performed using Licensed Products or Licensed Processes for third parties, by
LICENSEE or Affiliates, less the following deductions, provided they actually
pertain to the disposition of the Licensed Products or Licensed Processes and
are separately invoiced:




(i)

all discounts, credits, and allowances on account of returns;




(ii)

transportation and insurance; and




(iii)

duties, taxes, and other governmental charges levied on the sale,
transportation, or delivery of Licensed Products or practice of the Licensed
Processes, but not including income taxes.




No deductions shall be made for any other costs or expenses, including but not
limited to commissions to independents, agents, or those on LICENSEE’s or an
Affiliate’s payroll or for the cost of collection.







Page 3 of 19




--------------------------------------------------------------------------------



(b)

“Net Sales” shall not include the gross invoice price for Licensed Products or
Licensed Processes sold to, or services performed using Licensed Products or
Licensed Processes for, any Affiliate unless such Affiliate is an end-user of
any Licensed Product or Licensed Process, in which case such consideration shall
be included in Net Sales at the average selling price charged to a third party
during the same quarter.




2.13

"Patent Rights" shall mean all of the following ACL’s intellectual property:




U.S. Patent No. 8,895,597; and any reexaminations, and reissues thereof, which
were assigned to ACL by the inventors Violette Renard Recinos, Betty Tyler,
Sarah Brem Sunshine and Henry Brem (collectively referred to as the “Inventors”)
on August 3, 2015 (Appendix B).  ACL is beneficially owned by the Inventors.




2.14

“Best Commercial Efforts” shall mean documented efforts that are consistent with
those utilized by companies of similar size and type that have successfully
developed and brought to market products and services similar to Licensed
Products and Licensed Processes.




2.15

“Sublicense Income” shall mean consideration in any form received by LICENSEE or
an Affiliate in connection with a grant to any third party or parties of a
sublicense or other right, license, privilege, or immunity to make, have made,
use, sell, have sold, distribute, import, or export Licensed Products or to
practice Licensed Processes.  Sublicense Income shall include without limitation
any license signing fees; license maintenance and continuation fees; unearned
portions of any minimum royalty payment; and royalty payments received by
LICENSEE.




2.16

“Sublicensee” shall mean any third party granted a sublicense or other right,
license, privilege, or immunity by LICENSEE to develop, make, have made, use,
sell, have sold, distribute, import, or export any Licensed Product or to
practice any Licensed Process.




2.17

“Term” is defined in Section 13.1.




2.18

“Territory” shall mean the world.











Page 4 of 19




--------------------------------------------------------------------------------




ARTICLE 3 – GRANT




3.1

Subject to the terms and conditions of this Agreement, ACL hereby grants to
LICENSEE an exclusive right and license in the Territory for the Licensed Field
under the ACL’s IP to develop, make, have made, use, offer for sale, and sell
Licensed Products and to practice Licensed Processes (“License”).  




3.2

LICENSEE shall have the right to grant sublicenses consistent with this
Agreement provided that LICENSEE shall be responsible for the operations of its
Sublicensees relevant to this Agreement as if such operations were carried out
by LICENSEE, including the payment of royalties.  




ARTICLE 4  – SUBLICENSES




4.1.

Any sublicense granted by LICENSEE shall include substantially the same
definitions and provisions as are agreed to in this Agreement, and such other
provisions as are needed to enable LICENSEE to comply with this Agreement.
 LICENSEE will provide ACL with a copy of each Sublicense Agreement (and any
amendment to or notice of termination thereof) within thirty (30) days after
execution, modification, or termination, which ACL shall maintain in confidence
per the terms of Article 16.  LICENSEE shall remain responsible for the
performance of all Sublicensees under any such sublicense as if such performance
were carried out by LICENSEE itself, including, without limitation, the payment
of any royalties or other payments provided for hereunder, regardless of whether
the terms of any sublicense provide for such amounts to be paid by the
Sublicensee directly to ACL.  A breach of this provision shall constitute a
material breach that is subject to Article 15.




4.2

LICENSEE agrees to promptly deliver copies of all reports provided to LICENSEE
by Sublicensees.




ARTICLE 5 - DUE DILIGENCE




5.1

LICENSEE, whether independently or through the activities of an Affiliate or
Sublicensee, shall use best commercial efforts to bring one or more Licensed
Products or Licensed Processes to market through an active and diligent program
for exploitation of the




Page 5 of 19




--------------------------------------------------------------------------------

Patent Rights and to continue active, diligent marketing efforts for one or more
Licensed Products or Licensed Processes throughout the life of this Agreement.




5.2

In addition, LICENSEE, acting alone or in collaboration with a Sublicensee, will
initiate a first human clinical trial within 30 months after the Effective Date,
which is negotiable upon mutual consent by both LICENSEE and ACL.




ARTICLE 6 - ROYALTIES AND OTHER CONSIDERATION




6.1

For the rights, privileges and license granted hereunder, LICENSEE shall pay
royalties and other compensation to ACL in the manner hereinafter provided to
the end of the term of the IP Rights or until this Agreement shall be earlier
terminated:




(a)

License Issue Fee:  LICENSEE shall issue 1,000,000 shares of LICENSEE’s common
stock to ACL within 6 months after the Effective Date and reimburse all Patent
Expenses in the amount of $19,391.67 upon signing of the Agreement.




(b)

License Maintenance Fees: LICENSEE shall pay to ACL within thirty (30) days of
the first and subsequent anniversaries of the Effective Date a License
Maintenance Fee of Eight Thousand Dollars ($8,000) until the First Commercial
Sale.




(c)

Running Royalties:  LICENSEE shall pay to ACL running royalties in the form of
Four Percent (4%) of Net Sales upon First Commercial Sale in a country with a
valid, issued patent and One Percent (1%) of Net Sales upon First Commercial
Sale in a country without a valid, issued patent but in which the licensed ACL’
Know-How is utilized.




(d)

Minimum Annual Royalties:  LICENSEE shall pay to ACL a minimum annual royalty
for Licensed Products or Licensed Processes as follows:  

(i)

Fifteen Thousand Dollars ($15,000) beginning with the year of the First
Commercial Sale of Licensed Products or Licensed Processes;

(ii)

Twenty Four Thousand Dollars ($24,000) for the second year of Sale of Licensed
Products or Licensed Processes; and

(iii)

Twenty Four Thousand Dollars ($24,000) for the third year of Sale of Licensed
Products or Licensed Processes.







Page 6 of 19




--------------------------------------------------------------------------------

The Minimum Annual Royalties will be credited against the Royalties due for the
calendar year in which the minimum payment was made.  




(e)

Sublicense Income:  If LICENSEE receives Sublicense Income, LICENSEE shall  pay
to ACL royalties in the form of Twenty Five Percent (25%) of all Sublicense
Income.  




(f)

Corporate Partnerships or Collaborations:  If LICENSEE receives proceeds from
sales of ACL IP as a result of corporate partnerships or collaborations,
LICENSEE shall pay Four Percent (4%) of those proceeds to ACL.

(g)

Milestone Payments: LICENSEE shall pay to ACL the following milestone payments:




(i)

A one-time payment of Fifty Thousand Dollars ($50,000) within thirty (30) days
upon completion of a first human clinical trial;

(ii)

A one-time payment of Fifty Thousand Dollars ($50,000) within thirty (30) days
upon submission of a first regulatory application for a Licensed Product or
Licensed Process; and

(iii)

A one-time payment of Hundred Thousand Dollars ($100,000) within thirty (30)
days upon first regulatory approval of a Licensed Product or Licensed Process.




These payments shall be made in addition to any royalties due.




(h)

LICENSEE shall reimburse ACL for past costs (100%, including attorney’s fees and
fees required by the U.S. Patent and Trademark Office) in the amount of
$19,391.67 incurred association with acquiring the patent rights.  These
Up-front royalties shall include fees incurred in the preparation, filing and
prosecution of the United States Patent Listed in Appendix A, and the
application to which it claims priority, within thirty (30) days of signing the
Agreement.  LICENSEE will continue to be responsible for payment of all future
costs relating to the maintenance and defence of the IP.  Failure to do so will
result in immediate termination of this agreement and return of IP to the ACL.




6.2

All amounts payable hereunder by LICENSEE shall be paid in full, without
deduction of taxes or other fees which may be imposed by any government.




ARTICLE 7 - RECORDS AND REPORTS




Page 7 of 19




--------------------------------------------------------------------------------




7.1

LICENSEE shall keep full, true, and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
to ACL hereunder.  Said books of account shall be kept at LICENSEE’s principal
place of business or the principal place of business of the appropriate
operating subsidiary of LICENSEE to which this Agreement relates.  Said books
and the supporting data shall be open, to the extent relevant to the licenses
granted hereunder, at all reasonable times for three (3) years following the end
of the calendar year to which they pertain, to the inspection of ACL or its
agents for the purpose of verifying LICENSEE’s royalty statements or compliance
in other respects with this Agreement.   The cost of such inspection by ACL
shall be at ACL’s expense .  If, based on the results of such inspection,
additional payments are owed by LICENSEE under this Agreement, such additional
payments shall be made within sixty (60) days after the date on which such
inspection report is delivered to LICENSEE.




7.2

LICENSEE shall report to ACL the date of any event that triggers a milestone
payment and the date of First Commercial Sale of a Licensed Product or Licensed
Process in each country within thirty (30) days of occurrence.




7.3

After the First Commercial Sale of a Licensed Product or Licensed Process,
LICENSEE shall, within sixty (60) days after each December 31 of each year,
deliver to ACL true and accurate reports, giving such particulars of the
business conducted by LICENSEE and its Sublicensees with respect to the Licensed
Products or Licensed Processes during the preceding twelve-month period under
this Agreement as shall be pertinent to a royalty accounting hereunder.  With
each such report submitted, LICENSEE shall pay to ACL the royalties and other
amounts then due and payable under this Agreement.  If no royalties or other
amounts shall be due, LICENSEE shall so report.




ARTICLE 8 – PATENT PROSECUTION



8.1

LICENSEE shall reimburse ACL for the maintenance fees and associated costs
incurred in maintenance of the United States Patent Listed in Appendix A in the
amount of $19,391.67.




ARTICLE 9 - INFRINGEMENT




In the event of any action for infringement, or institution of any proceedings
challenging the validity of any of the patents under the Patent Rights in the
Licensed Field, LICENSEE shall




Page 8 of 19




--------------------------------------------------------------------------------

have the right, but not the obligation, at its own expense and in its own name,
to prosecute actions or defend proceedings.  ACL will assist LICENSEE in actions
or proceedings, if so requested, and will lend its name to actions or
proceedings if required by LICENSEE or by law.  If LICENSEE elects not to bring
any action for infringement of or defend any proceedings challenging the
validity of any of the patents under the Patent Rights as aforesaid, ACL shall
have the right but not the obligation to bring action or defend proceedings in
its own name and at its own expense.  LICENSEE shall assist ACL in such actions
or proceedings, if so requested, and will lend its name to actions or
proceedings if required by ACL or by law.  In the event of a recovery with
respect to an action for infringement, ACL and LICENSEE shall first be
reimbursed for costs of prosecuting or defending the action, and any resulting
balance shall be paid seventy percent (70%) to the Party defending or
prosecuting the action and thirty percent (30%) to the other Party.




ARTICLE 10 – PRODUCT LIABILITY




LICENSEE shall at all times during the term of this Agreement and thereafter,
indemnify, defend, and hold ACL, its trustees, directors, officers, employees,
and affiliates, harmless against all claims, proceedings, demands, and
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property, or resulting from the production, manufacture,
sale, use, consumption or advertisement of the Licensed Products or Licensed
Processes or arising from any obligation of LICENSEE hereunder, excepting only
claims that the Patent Rights infringe third party intellectual property and any
claims arising out of negligence or willful misconduct of ACL, its trustees,
directors, officers, employees, and affiliates.




ARTICLE 11 – ASSIGNMENT




Neither party may assign this Agreement or any part hereof without the express
written consent of the other, which consent shall not be unreasonably withheld.
LICENSEE may, upon written notice, assign this Agreement without consent in
connection with the sale or transfer of all or substantially all of LICENSEE's
equity and assets related to the subject matter of this Agreement, provided that
such assignee agrees in writing to be bound by all the terms and conditions of
this Agreement.  Failure of assignee to so agree shall be considered a material
breach and grounds to terminate this Agreement by ACL pursuant to Section 13.2.




ARTICLE 12 - DISPUTE RESOLUTION




Page 9 of 19




--------------------------------------------------------------------------------




Except for the right of either Party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm,
any and all claims, disputes, or controversies arising under, out of, or in
connection with this Agreement (including the validity of any patent within
Patent Rights) which the Parties shall be unable to resolve within sixty (60)
days shall be mediated in good faith.  The Party raising such dispute shall
promptly advise the other Party of such claim, dispute, or controversy in
writing, which describes in reasonable detail the nature of such dispute.  By
not later than fifteen (15) business days after recipient has received such
notice of dispute, each Party shall have selected for itself a representative
who shall have the authority to bind such Party and shall additionally have
advised the other Party in writing of the name and title of such representative.
 By not later than thirty (30) business days after such notice of dispute, the
Party against whom the dispute shall be raised shall select a mediation firm and
such representatives shall schedule a date with such firm for a mediation
hearing.  The Parties shall enter into good faith mediation and shall share the
costs equally.  If the representatives of the Parties have not been able to
resolve the dispute within thirty (30) business days after such mediation
hearing, the Parties shall have the right to pursue any other remedies legally
available to resolve such dispute and any suit relating to this Agreement shall
be brought in the State of Delaware.  




ARTICLE 13 - TERM AND TERMINATION




13.1

The Term of this Agreement shall extend from the Effective Date until expiration
of the patent under the Patent Rights.




13.2

Upon any breach of, or default under, this License Agreement by LICENSEE, ACL
may terminate this License Agreement by ninety (90) days written notice to
LICENSEE.  Said notice shall become effective at the end of such period unless
during said period LICENSEE shall cure such defect or default.




13.3

LICENSEE shall have the right to terminate this Agreement at any time upon
ninety (90) days written notice to ACL.  Such notice shall become effective at
the ends of such period unless previously withdrawn by LICENSEE.







Page 10 of 19




--------------------------------------------------------------------------------



13.4

ACL shall have the right to terminate this Agreement upon ninety (90) days
written notice to LICENSEE if LICENSEE challenges the validity of any patent
within Patent Rights in a court of competent jurisdiction.




13.5

ACL shall have the right to terminate this Agreement within ninety (90) days
after consummation of a Change of Control Transaction.  "Change of Control
Transaction" means any acquisition, consolidation, merger, reorganization or
other transaction or series of transactions in which greater than fifty percent
(50%) of the voting power of Licensee is transferred to a third party.  




13.6

Upon termination of this Agreement for any cause, nothing herein shall be
construed to release either Party of any obligation matured prior to the
effective date of such termination.  LICENSEE may, after the effective date of
such termination, sell all Licensed Products and parts thereof that it may have
on hand at the date of termination, provided that it pays earned royalties
thereon as provided in this Agreement.




13.7

Termination of this Agreement shall not affect any rights or obligations accrued
prior to the effective date of such termination and specifically LICENSEE’s
obligation to pay all royalties and other payments specified by Articles 6 and
7.  The following provisions shall survive any termination:  Article 2, Article
7, Article 10, Article 12, Sections 13.5, Article 14, Article 15, and Article
16.  




ARTICLE 14 – PAYMENTS, NOTICES AND OTHER COMMUNICATIONS




Any payment, notice, or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
Email, certified first class mail, postage prepaid, addressed to it at its
address below:

 

LICENSEE:

Accurexa, Inc.

113 Barksdale

Newark, DE 19711




Accelerating Combination Therapies, LLC

1550 Orleans St.

Baltimore, Maryland  21287




Page 11 of 19




--------------------------------------------------------------------------------

ARTICLE 15 CONFIDENTIALITY




15.1

Confidential Information.

“Confidential Information” shall mean any non-public information of a Party,
including but not limited to business plans, products, technical data,
specifications, documentation, rules and procedures, contracts, presentations,
know-how, product plans, business methods, product functionality, services,
data, customers, markets, competitive analysis, databases, formats,
methodologies, applications, developments, inventions, processes, payments,
delivery and inspection of procedures, designs, drawings, algorithms, formulas,
and information related to intellectual property, engineering, marketing, and
finance.




15.2

Disclosures by ACL.   ACL may, from time to time, disclose its Confidential
Information to LICENSEE. LICENSEE shall not disclose ACL’s Confidential
Information to any third party except as follows:




(i)

to its Affiliates, Sublicensees, and any employees, officers, directors,
contractors, or other agents or representatives of LICENSEE or any of the
foregoing for purposes related to the exercise of the rights granted under this
Agreement; or




(ii)

under conditions of confidentiality to prospective or actual investors, lenders,
acquirors, sublicensees, strategic partners, and investment bankers in
connection with its financing, acquisition, licensing, development,
commercialization, and stockholder relations activities; or




(iii)

with the prior written consent of ACL,




provided that, LICENSEE requires such recipients of ACL’s Confidential
Information to protect the confidentiality of such Confidential Information.
LICENSEE may also disclose ACL’s Confidential Information as it reasonably deems
necessary or advisable in connection with the prosecution, maintenance, defense
and enforcement of the PATENT RIGHTS or in connection with the pursuit or
maintenance of regulatory or marketing approvals for, or commercialization of,
Licensed Products or Licensed Processes.




15.3

Disclosures by LICENSEE.  LICENSEE, through its employees or other agents, may
disclose its Confidential Information to ACL. ACL (i) shall not disclose such
Confidential Information to any third party, (ii) shall treat such information
with the same degree of care as it




Page 12 of 19




--------------------------------------------------------------------------------

treats its own confidential information, which shall be no less than reasonable,
and (iii) shall only use such information for purposes of enforcing its rights
under this Agreement.  




15.4

Limits on Confidential Information.  Confidential Information under this
Agreement shall not include information:




(i)

which at the time of disclosure is in the public domain;




(ii)

which, after disclosure, becomes part of the public domain by publication or
otherwise, except by the breach of this Agreement by either Party;




(iii)

which was (a) in the recipient Party’s possession in documentary form at the
time of disclosure or (b) independently developed by or for the recipient Party
by any person or persons who had no knowledge or benefit of the other Party’s
Confidential Information, as evidenced by written documentation; and




(iv)

which a Party received without obligation of confidentiality or limitation on
use from a third party who had the lawful right to disclose such information and
who did not obtain such information under an obligation of confidentiality to
either Party; and




Confidential Information disclosed under this Agreement shall not be deemed to
be within the foregoing exceptions merely because such information is embraced
by more general information in the public domain or in the possession of a
Party. In addition, any combination of features shall not be deemed to be within
the foregoing exceptions merely because individual features are in the public
domain or in the Party’s possession, but only if the combination itself and its
principle of operation are in the public domain or in the Party’s possession.




15.5

Allowed Disclosures.  Notwithstanding any other provision of this Agreement,
disclosure by a recipient Party of the other Party’s Confidential Information
shall not be precluded if such disclosure:




(i)

is in response to a valid order of a court or to another governmental body of
the United States or any political subdivision thereof; or




(ii)

is required by law or regulation;







Page 13 of 19




--------------------------------------------------------------------------------

provided, however, that, in either case, the Party required to make such
disclosures shall (1) have made reasonable effort to give prompt notice to the
other Party to permit it to seek a protective order or grant of confidentiality,
(2) cooperate with the other Party’s efforts to seek confidential or protective
treatment of such information, as reasonably requested by the other Party, and
(3) minimize the extent of any such disclosure.




ARTICLE 16 – GENERAL




16.1

Legal Compliance.  LICENSEE shall comply with all applicable federal, state, and
local laws and regulations in connection with its activities pursuant to this
Agreement.




16.2

Patent Marking.  LICENSEE shall mark, and shall require Sublicensees to mark,
all Licensed Products with the numbers of all patents included in Licensed
Patents that cover the Licensed Products.  Without limiting the foregoing, all
Licensed Products shall be marked in such a manner as to conform with the patent
marking notices required by the law of any country where such Licensed Products
are made, sold, used, or shipped, including, but not limited to, the applicable
patent laws of that country.




16.3   Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing.  Failure to assert any right
arising from this Agreement shall not be deemed or construed to be a waiver of
such right.




16.4

Integration.  This Agreement constitutes the entire agreement between the
Parties relating to the subject matter thereof, and all prior negotiations,
representations, agreements, and understandings are merged into, extinguished
by, and completely expressed by it.




16.5   Effect of Agreement.  This Agreement is binding upon the Parties hereto,
and shall inure to the benefit of the Parties, and their respective agents,
attorneys, insurers, employees, representatives, officers, directors, partners,
principals, divisions, indemnitors, indemnitees, parent companies, grandparent
companies, subsidiaries, affiliates, associates, consultants, assigns, heirs,
predecessors, and successors in interest, successor trusts, trustees,
shareholders and any trustee in bankruptcy or debtor in possession.




16.6   Construction and Interpretation.  This Agreement and its effect are
subject to and shall be construed and enforced in accordance with the laws of
the State of Delaware without regard to its choice of law principles. The
drafting and negotiation of this Agreement have been participated




Page 14 of 19




--------------------------------------------------------------------------------

in by counsel for each of the Parties, and any rule of construction to the
effect that any ambiguity is to be resolved against the drafting Party shall not
be applied to the interpretation of this Agreement.




16.7

Severability.  The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

 

16.8    Representation by Counsel.  The Parties hereby acknowledge that counsel
has represented each such Party and that this Agreement has been executed with
the consent and advice of counsel.




16.9

Execution and Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.  All counterparts
together shall constitute one and the same original.




16.10   Authority.  Each Party represents and warrants for itself that the
individual executing this Agreement on its behalf is authorized to do so and to
bind the Party on whose behalf he is signing to the terms, obligations and
conditions set forth herein.




16.11   Modification or Amendment.  This Agreement may not be modified or
amended except in writing signed by all Parties hereto.




16.12    Further Assurance and Documents.  The Parties, and each of them, agree
to execute any and all additional documents and to do all things reasonably
necessary to carry out and implement the provisions of this Agreement.














Page 15 of 19




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.




ACCELERATING COMBINATION THERAPIES, LLC

ACCUREXA, INC.










/s/ Henry Brem

/s/ George Yu

By:  Henry Brem

By:  George Yu

Title:  Member

Title:  President & CEO




Date:  August 11, 2015

Date:  August 11, 2015







Page 16 of 19




--------------------------------------------------------------------------------

APPENDIX A




Licensed Patent Rights:

  

U.S. Patent No. 8,895,597 B2 Combination of Local Temozolomide with Local BCNU







Page 17 of 19




--------------------------------------------------------------------------------

APPENDIX B




US Patent and Trademark Office, Notice of Recordation of Assignment Document, as
of August 3, 2015




[ex10_17apg002.jpg]





Page 18 of 19




--------------------------------------------------------------------------------

[ex10_17apg004.jpg]





Page 19 of 19


